Citation Nr: 1145010	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to February 20, 2007 for service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to October 1969, and from November 1970 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In June 2008, the Veteran withdrew his appeal of his claim for entitlement to an effective date prior to February 20, 2007 for service connection for obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the claim of entitlement to service connection for entitlement to an effective date prior to February 20, 2007 for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2008, the RO received a statement in which the Veteran noted that his service connection for sleep apnea was effective as of February 20, 2007 and that he believed that the effective date should be in October 1993.  The Veteran further stated that he wished to have his claim reviewed by a Decision Review Officer.  This statement was interpreted to be a notice of disagreement with the Veteran's November 2007 rating decision and, in a June 2008 statement of the case, it was noted that the Veteran's claim was reviewed by a Decision Review Officer.  

In June 2008, the Veteran submitted a VA-9 substantive appeal form stating "I never wrote a letter of disagreement, I wrote a letter dated 15, Jan [sic] 2008, to have this claim reviewed by an DRO...[i]f you feel that my letter of Jan. 15, 2008 is a notice of disagreement, it's not."  On the same day, the Veteran submitted a statement which stated " I retract my notice of disagreement."  The Board finds that the Veteran thus intended to withdraw his appeal.  A substantive appeal may be withdrawn on the record at a hearing by the veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  As the Veteran withdrew his appeal as to the issue of entitlement to an effective date prior to February 20, 2007 for service connection for obstructive sleep apnea, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review the issue.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


